Citation Nr: 9909152	
Decision Date: 03/31/99    Archive Date: 04/06/99

DOCKET NO.  94-30 209	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an increased disability rating for chronic 
lumbosacral strain, currently evaluated as 20 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. L. Kane, Associate Counsel

INTRODUCTION

The veteran had active military service from March 1969 to 
December 1972, April 1977 to April 1981, and November 1984 to 
June 1987. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina, which, in pertinent part, 
denied a disability rating in excess of 20 percent for the 
veteran's service-connected lumbosacral strain.

In July 1996, the Board remanded this claim for additional 
evidentiary development.  The RO complied with the Board's 
Remand instructions, and this case is ready for appellate 
review.


FINDINGS OF FACT

1.  The veteran's claim is plausible, and the RO has obtained 
sufficient evidence for an equitable disposition of this 
claim.

2.  The veteran's service-connected back condition is 
manifested by subjective complaints of pain, moderate 
limitation of motion, and disc space narrowing, without any 
objective evidence of functional loss. 


CONCLUSIONS OF LAW

1.  The veteran has stated a well-grounded claim for an 
increased disability rating for chronic lumbosacral strain, 
and VA has satisfied its duty to assist him in developing 
facts pertinent to this claim.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.103 (1998).

2.  The criteria for a disability rating in excess of 20 
percent for chronic lumbosacral strain have not been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.3, 
4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5295 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Factual Background

Service medical records reflect that the veteran fell in the 
shower in December 1985 and, over the course of the next day, 
noticed increasing back and leg pain.  Emergency room x-rays 
taken the next day were essentially negative.  Over the 
course of the next year, he was treated conservatively with 
rest, convalescent leave, nonsteroidal anti-inflammatory 
drugs, analgesics, and some physical therapy.  It was 
recommended that he lose some weight, which he failed to do.  
Evaluations by CT (computed tomography) scan and myelogram 
were equivocal.  After a year with little improvement, he was 
referred to a medical evaluation board.  On examination, he 
had normal reciprocal heel-toe gait.  He could walk on heels 
and toes.  He had minimal decreased extension and minimal 
decreased lateral bending of his spine.  There was no 
scoliosis or kyphosis.  There was no tenderness to 
percussion.  He was able to flex forward and reach within six 
inches of his toes.  He had negative straight leg raising in 
the sitting and supine positions.  He had negative figure-of-
four test of both legs, which stress the SI joint.  The 
distal pulses in both feet were intact.  The sensation was 
normal throughout both lower extremities.  He had full active 
range of motion of both hips.  Motor exam of both lower 
extremities was normal.  The lumbar myelogram done in January 
1986 showed no significant disc bulges and no nerve root 
encroachment and was considered a normal study.  The CT scan, 
done in January 1986, showed a minimal bulge of the L5-S1 
disc without dural encroachment and without nerve root 
encroachment.  There was a question of some minimal facet 
hypertrophy at the L5-S1 levels with mild lateral recess 
stenosis.  X-rays in December 1986  showed hips and pelvis 
appearing entirely normal.  There was definite decreased disc 
space height at the L5-S1 level, but there was no 
spondylolysis and no spondylolisthesis.  There was a question 
of mild L5-S1 facet hypertrophy and degenerative joint 
disease, particularly on the right.  There was no other bony 
abnormality.

It was noted that the veteran at that time would be limited 
in heavy lifting (no more than 10 pounds) or bending or in 
standing for longer than one hour.  Beyond that, he could do 
any activities required of his job.

The final diagnosis was chronic low back pain, status post 
trauma, without evidence of radiculopathy; possible L5-S1 
discogenic pain vs. possible L5-S1 facet degenerative joint 
disease.

A July 1988 rating decision, inter alia, granted service 
connection for chronic lumbosacral strain.  A VA examination 
in June 1988 had shown diminution of the normal lumbar 
lordosis, tenderness to palpation over the spinous process of 
the lumbar vertebra, and muscle spasm in the soft tissues of 
the lumbar spine.  Range of motion for the lumbar spine was 
flexion to 95 degrees, extension to 25 degrees, lateral 
rotation to 35 degrees, and lateral flexion to 30 degrees.  
X-rays of the lumbosacral spine showed narrowing of the L5-S1 
intervertebral disc space and changes in the body of L2, 
which could be secondary to an old healed fracture.  A 20 
percent disability rating was assigned for the veteran's back 
condition. 

A VA examination in November 1990 showed range of motion for 
the veteran's lumbar spine was flexion to 90 degrees, 
extension to 25 degrees, and lateral flexion to 25-30 
degrees.  The veteran complained of pain with flexion of the 
spine.  X-rays of the lumbosacral spine showed narrowing of 
the L5-S1 intervertebral disc space, minimal spurring of the 
bodies of the upper lumbar vertebrae, continued changes in 
the body of L2 as discussed above, and minimal slight rotary 
scoliosis of the lumbar spine.  The 20 percent disability 
rating was continued.

Associated with the claims file are the veteran's VA medical 
records covering the period September 1988 to June 1993.  He 
sought outpatient treatment for low back pain in November 
1988 and October 1989.  The report of an orthopedic 
consultation dated in November 1991 indicated that he had 
mild degenerative disc disease and degenerative joint 
disease.  He sought outpatient treatment for low back pain in 
March 1992, May 1992, and December 1992.  Findings remained 
consistent with those discussed above; he was prescribed 
Motrin and muscle relaxers.  In June 1993, he complained of 
increased back pain and stated that he had recently been 
fired from two jobs due to his back pain.

The veteran was also hospitalized several times during this 
time period.  From April to May 1989, he was hospitalized for 
an unrelated condition, and degenerative disc disease was 
noted as a diagnosis, but no treatment was rendered for it, 
and his physical examination was within normal limits.  He 
was admitted overnight in January 1990 for a CT/myelogram.  
The pertinent diagnosis was chronic low back pain.  Straight 
leg raising was negative, and strength/sensory was intact in 
the lower extremities.  The discharge summary from 
hospitalization in January 1990 indicated that he had chronic 
low back pain.  In June 1990, he was again admitted for an 
unrelated condition.  He was employed at the time.  The 
discharge summary from hospitalization in June 1990 indicated 
that he had low back pain.  The discharge summary from 
hospitalization in June 1991 indicated that he had low back 
pain secondary to degenerative joint disease.  On physical 
examination, there was slight tenderness to palpation of the 
lumbosacral region.  Pulses were plus two in the lower 
extremities, as were deep tendon reflexes.  Strength was 5/5 
in the lower extremities.  Gait was good.

On hospitalization from October to November 1991, the veteran 
was noted to have been recently employed but to have been 
laid off because of tardiness and to have legal charges 
pending against him.  No problems related to his back were 
noted.  He was considered competent and employable on 
discharge.

The discharge summary from hospitalization in January 1992 
indicated that he had a history of low back pain.  The 
discharge summary from hospitalization in September 1992 
indicated that he had degenerative joint disease of the 
lumbosacral spine.  No abnormality of the spine was noted on 
physical examination.  The veteran was noted to have 
maintained a job off and on as an electrician.

In April 1993, the veteran was again hospitalized for the 
same unrelated condition.  He gave a history of degenerative 
joint disease of the spine, but no complaints or abnormal 
findings were recorded.

In September 1993, the veteran filed a claim for an increased 
rating.  He underwent a VA physical examination in September 
1993.  He complained of chronic back pain with occasional 
radicular pain into the right leg.  Range of motion for his 
lumbar spine was flexion to 70 degrees, extension to 15 
degrees, and lateral flexion to 20 degrees.  Straight leg 
raising was negative bilaterally.  Deep tendon reflexes were 
normal.  Strength was normal.  There were no paresthesias.  
X-rays of the lumbosacral spine showed narrowing at L5-S1.  
The diagnosis was back strain with degenerative disc disease.  
It was noted that his range of motion was well preserved. 

A January 1994 rating decision, inter alia, continued the 20 
percent disability rating.  In March 1994, the veteran had a 
personal hearing at the RO.  He testified that his back hurt 
all the time, and medication did not help.  He experienced 
increased pain with physical activity such as bending.  The 
pain sometimes went down his right leg, and that leg had 
given out on him.  He stated that he had left his job as an 
electrician's assistant due to his back condition because he 
could not do the physical activity that was required.  He 
stated he sometimes had muscle spasms with prolonged sitting.  
He was not undergoing any therapy for his back and did not 
seek treatment from a private physician.  At his hearing, the 
veteran submitted statements from two former employers.  One 
indicated that the veteran had been employed from November 
30, 1989, to February 16, 1990.  This former employer said 
there were certain jobs the veteran could not perform because 
of his back, that the veteran reported having missed work on 
several occasions because of problems with his back, and that 
the veteran said he was disabled to work because of his back.  
The other indicated that the veteran had worked from October 
1993 to January 21, 1994.  This employer said the veteran was 
terminated because of inability to handle heavy work.

The RO obtained the veteran's VA medical records covering the 
period July to September 1994.  In July 1994, he complained 
of chronic back pain and stated that the right leg had given 
out on him.  It was indicated that he did not need follow-up 
treatment, and his chronic low back pain was not amenable to 
surgery.  

In July 1996, the Board remanded this claim for additional 
evidentiary development.  The RO sent a letter to the veteran 
in August 1996 requesting that he provide information 
regarding medical treatment for his back since 1992.  He did 
not respond.

The veteran was scheduled for VA examinations in January, 
April, September, and November 1997.  He reported that he was 
unable to make the scheduled examinations, other than the 
September examination, because of a lack of transportation.  
However there are other indications in the claims file 
indicating that his reasons for missing several of the 
medical examinations was legal in nature.  He reported that 
he was unable to make the September examination because of a 
ten-week treatment program in which he was involved at the 
time, having nothing to do with his back.

The veteran underwent neurological and orthopedic 
examinations in February 1998.  He indicated that he was not 
then working and had left previous jobs due to his back 
condition because he could not do such physical activities as 
climbing and lifting.  He stated that he often had severe 
back pain and had gone to the hospital emergency room on two 
occasions for shots for the pain.  He stated that he could 
not afford to seek treatment from private physicians or to 
get to VA for treatment due to financial constraints.  He had 
not sought any treatment at all for the past year.

The veteran indicated that the pain primarily stayed in his 
back with occasional radiation into the groin.  He did not 
complain of radiation of the pain into his foot or knee.  He 
stated that his back hurt constantly.  He was taking 800 
milligrams of Motrin, which somewhat alleviated the pain.  He 
denied any bowel or bladder involvement.  During the 
neurological examination, the veteran was able to walk on his 
heels and toes in tandem and without difficulty.  He was able 
to bend forward to where he could almost touch his toes.  The 
motor examination showed 5/5 strength throughout.  The 
sensory examination showed perhaps a distal proximal gradient 
in the right leg.  There was no clear-cut radicular loss of 
sensation.  He had trace deep tendon reflexes in both lower 
extremities.  The diagnosis was chronic lumbar strain.  The 
examiner noted that there were no clear radicular symptoms, 
atrophy, loss of sensation, or bowel or bladder involvement.  
It was indicated that it was probable that the veteran would 
have some degree of pain with prolonged use and bending of 
his back.  It would be pure speculation to comment on any 
additional disability that would result from such activity. 

During the orthopedic examination, the veteran complained of 
dull, aching back pain that radiated into the right hip 
region and was aggravated by bending, lifting, prolonged 
sitting, and standing.  He indicated that he had been 
unemployed for the prior year.  The examination showed that 
he was ambulatory without evidence of a limp.  He exhibited 
normal lumbar lordosis when standing without any body list or 
spasm of the paraspinal musculature.  He complained of 
tenderness with palpation over the lumbosacral juncture.  He 
had limited range of motion of the lumbar spine.  Range of 
motion was flexion to 60 degrees, extension to 20 degrees, 
lateral rotation to 30 degrees, and lateral flexion to 20 
degrees.  The iliac crests were level, and straight leg 
raising was possible to 45 degrees bilaterally.  The veteran 
had satisfactory range of motion of the right hip without 
discomfort.  Deep tendon reflexes in the lower extremities 
were hypoactive but equal bilaterally at the knees and 
ankles.  Extensor hallucis longus power was normal.  The 
sensory and vascular examinations were within normal limits.  
His legs were equal in length without any measurable 
circumferential atrophy of either thigh or calf.  

X-rays of the veteran's lumbosacral spine showed marked 
narrowing of the disc space at L5-S1 with vacuum disc 
phenomenon, reflecting degenerative disc disease.  The disc 
space at L4-5 might also be minimally narrowed.  The 
diagnosis was degenerative disc disease of the lumbosacral 
spine.  The examiner indicated that he could not comment on 
the veteran's level of disability without speculating.  There 
was no evidence of incoordination of movement, excessive 
fatigability, or weakness of movement upon active movement of 
the lumbar spine.  The veteran did complain of pain upon 
extremes of active forward flexion of the lumbar spine.

In a November 1998 statement, the veteran indicated that he 
had not sought treatment at the VA Medical Center due to 
financial difficulties.  He argued that he met the criteria 
for a 40 percent disability rating in that he had narrowing 
or irregularity of the joint space.  


II. Legal Analysis
A.  Increased Rating

The first responsibility of a claimant is to present a well-
grounded claim.  38 U.S.C.A. § 5107(a) (West 1991).  A claim 
for an increased disability rating is well grounded if the 
claimant alleges that a service-connected condition has 
worsened.  Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992).  In this case, the veteran has complained of 
increased pain in his lower back.  Therefore, he has 
satisfied the initial burden of presenting a well-grounded 
claim.

VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.103 (1998).  The duty to assist 
includes, when appropriate, the duty to conduct a thorough 
and contemporaneous examination of the veteran.  Green v. 
Derwinski, 1 Vet. App. 121 (1991).  In addition, where the 
evidence of record does not reflect the current state of the 
veteran's disability, a VA examination must be conducted.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In this case, the RO provided the veteran appropriate VA 
examinations and a personal hearing in accordance with his 
request.  The RO asked the veteran in 1996 to provide 
information regarding any medical treatment he had received 
for his back since 1992.  He did not respond.  He did 
indicate during the 1998 VA examinations that he had gone to 
an emergency room on two occasions for shots for his back 
pain.  It is not clear when this treatment occurred, since he 
also indicated that he had not sought any treatment for his 
back within the prior year.  Regardless, it is not necessary 
to obtain these records.  There is sufficient medical 
evidence of record to rate the veteran's service-connected 
back disorder properly.  Therefore, no further assistance to 
the veteran is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107(a).  Murphy v. Derwinski, 1 
Vet. App. 78 (1990); Littke v. Derwinski, 1 Vet. App. 90 
(1990).

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  
38 U.S.C.A. § 1155 (West 1991).  Separate diagnostic codes 
identify the various disabilities.  Id.  Although the 
evaluation of a service-connected disorder requires a review 
of the veteran's entire medical history regarding that 
disorder, the primary concern in a claim for an increased 
evaluation for a service-connected disorder is the current 
level of disability.  See Francisco v. Brown, 7 Vet. App. 55, 
58 (1994); Peyton v. Derwinski, 1 Vet. App. 282 (1991); 
38 C.F.R. §§ 4.1 and 4.2 (1998).  It is also necessary to 
evaluate the disability from the point of view of the veteran 
working or seeking work, 38 C.F.R. § 4.2 (1998), and to 
resolve any reasonable doubt regarding the extent of the 
disability in the veteran's favor.  38 C.F.R. § 4.3 (1998).  
If there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1998).

The veteran's service-connected back disorder is evaluated 
under Diagnostic Code 5295 for lumbosacral strain.  The 
current 20 percent disability rating requires lumbosacral 
strain with muscle spasm on extreme forward bending, loss of 
lateral spine motion, unilateral, in standing position.  A 40 
percent disability rating is warranted for severe lumbosacral 
strain with listing of whole spine to opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteo-
arthritis changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.  38 C.F.R. § 4.71a, Diagnostic Code 5295 (1998).

The VA examinations from 1988 to 1998 have shown the 
following ranges of motion for the veteran's lumbosacral 
spine. 



1988
1990
1993
1998
Flexion
95
90
70
60
Extension
25
25
15
20
Lateral 
rotation
35
[not given]
[not given]
30
Lateral 
flexion
30
25-30
20
20

Therefore, the objective medical evidence shows that between 
1988 and 1998, range of motion for the veteran's lumbar spine 
decreased slightly with extension, lateral rotation, and 
lateral flexion, with a larger decrease in flexion.  However, 
the measurements from 1998 show that he currently has no more 
than moderate limitation of motion of the lumbar spine 
overall.

After a thorough review of the evidence of record, the Board 
concludes that the veteran's lumbar spine disability is not 
productive of disability warranting assignment of a 40 
percent evaluation.  Other than moderate limitation of lumbar 
spine motion, there is no objective evidence of any other 
disability resulting from the veteran's back condition.  The 
medical evidence does not show impairment of motor strength, 
loss of sensation, or decreased reflexes.  There is no 
evidence of muscle spasms, and the veteran's lumbar lordosis 
is normal.  There has clearly, then, been improvement in the 
severity of his back condition in that regard, since the VA 
examination in 1988 showed diminution of the normal lumbar 
lordosis and muscle spasm in the soft tissues of the lumbar 
spine.  Despite the veteran's complaints of pain radiating 
down the right leg, the medical evidence shows no 
neurological deficits or clear-cut radicular symptoms.  

It is true that the veteran has narrowing or irregularity of 
the L5-S1 joint space.  He does not, however, meet the 
criteria for a 40 percent disability rating.  The medical 
evidence does not show any of the other symptoms associated 
with a more severe back disability such as listing of the 
whole spine to the opposite side, positive Goldthwaite's 
sign, marked limitation of forward bending, or loss of 
lateral motion with osteoarthritic changes.  Diagnostic Code 
5295 indicates that a 40 percent disability rating can be 
assigned if some of these symptoms are shown in conjunction 
with abnormal mobility on forced motion.  First, the use of 
the word "some" indicates that more than one of these 
symptoms must be present, and the veteran has only met one of 
the criteria for a 40 percent disability rating (i.e., 
narrowing or irregularity of joint space).  Second, there is 
no indication in the medical evidence that he has abnormal 
mobility of the lumbar spine on forced motion, as opposed to 
limitation of motion. 

Accordingly, the Board finds that the preponderance is the 
evidence is against assignment of a 40 percent disability 
rating under Diagnostic Code 5295.  The Board has considered 
whether a higher disability evaluation is warranted on the 
basis of functional loss due to pain or due to weakness, 
fatigability, incoordination, or pain on movement of a joint 
under 38 C.F.R. §§ 4.40 and 4.45.  In DeLuca v. Brown, 8 Vet. 
App. 202 (1995), the United States Court of Appeals for 
Veterans Claims (formerly known as the United States Court of 
Veterans Appeals) (hereinafter, "the Court") held that, in 
evaluating a service-connected disability involving a joint 
rated on limitation of motion, the Board erred in not 
adequately considering functional loss due to pain under 38 
C.F.R. § 4.40 and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45.  The Court in DeLuca held that 
diagnostic codes pertaining to range of motion do not subsume 
38 C.F.R. § 4.40 and § 4.45, and that the rule against 
pyramiding set forth in 38 C.F.R. § 4.14 does not forbid 
consideration of a higher rating based on a greater 
limitation of motion due to pain on use, including use during 
flare-ups.

Functional loss contemplates the inability of the body to 
perform the normal working movements of the body with normal 
excursion, strength, speed, coordination and endurance, and 
must be manifested by adequate evidence of disabling 
pathology, especially when it is due to pain.  38 C.F.R. § 
4.40 (1998).  A part that becomes painful on use must be 
regarded as seriously disabled.  Id.; see also DeLuca.  It 
has been noted in the medical evidence, including the VA 
orthopedic examination report from 1998, that the veteran has 
complained of pain with motion of the lumbar spine.

The Board finds, however, that the current 20 percent 
disability rating adequately compensates the veteran for his 
limitation of motion and functional loss.  First, as 
indicated above, limitation of motion of the lumbar spine is 
of a moderate level overall.  Second, there is a lack of 
objective medical evidence supporting any contention that the 
veteran suffers any additional functional loss and/or 
limitation of motion.  The VA examiner in 1998 indicated that 
there was no evidence of incoordination of movement, 
excessive fatigability, or weakness of movement of the 
veteran's lumbar spine.  Despite the veteran's statements 
that he cannot work due to his back condition and that he has 
constant back pain, his actual functional impairment due to 
his lumbar spine disorder is not substantial.  He has not 
undergone physical therapy.  There are no positive 
neurological findings or loss of strength.  The medical 
evidence shows no impairment of gait.  He can heel and toe 
walk normally.  There is also no evidence of atrophy of 
either thigh or calf, which would be indicative of a severe 
level of functional loss resulting from disuse of the back 
muscles.  The conclusion that the veteran's back disability 
is no more than moderate is also supported by the fact that 
the medical evidence does not currently show some of the more 
serious findings that were present in 1988 (i.e., decreased 
lumbar lordosis and muscle spasms).  Furthermore, although he 
has been frequently hospitalized for another condition, and 
his back disorder is often noted as part of his medical 
history, there have been few instances in which any findings 
regarding the veteran's back, or any treatment for it, have 
been rendered in connection with those hospitalizations.

The veteran's primary complaint regarding his back condition 
is pain, especially with prolonged sitting, standing, or 
walking.  Although the Board is required to consider the 
effect of the veteran's pain when making a rating 
determination, and has done so in this case, the rating 
schedule does not require a separate rating for pain.  
Spurgeon v. Brown, 10 Vet. App. 194 (1997).  In this case, 
the 20 percent disability rating for, at most, moderate 
impairment of the lumbar spine adequately compensates the 
veteran for his pain with minimal functional loss and for any 
increased level of functional loss and pain that he may 
experience during flare-ups.

The Board has considered the requirement of 38 C.F.R. § 4.3 
to resolve any reasonable doubt regarding the level of the 
veteran's disability in his favor.  However, the objective 
medical evidence does not create a reasonable doubt regarding 
the level of his back disability.  He does not regularly seek 
treatment for his back, although he has said this is due, in 
part, to financial reasons.  However, his back condition is 
obviously minimally disabling to him if he is able to forego 
treatment, and he has not sought treatment for or made 
complaints regarding his back on most of the occasions when 
he has been hospitalized.  He has had only a slight decrease 
in limitation of motion of the lumbar spine overall over a 
ten-year period.  The medical evidence shows no positive 
neurological findings and no objective evidence of functional 
loss other than limitation of motion.  The medical evidence 
simply does not show more severe and frequent symptomatology 
such as would warrant a disability rating in excess of 20 
percent.  Accordingly, the Board finds that the preponderance 
of the evidence is against assignment of a disability rating 
in excess of 20 percent for the veteran's service-connected 
chronic lumbosacral strain.

The Board has considered all other potentially applicable 
diagnostic codes.  In order to receive a disability rating in 
excess of the assigned 20 percent, the evidence would need to 
show ankylosis of the lumbar spine under Diagnostic Code 5289 
or severe limitation of motion of the lumbar spine under 
Diagnostic Code 5292.  However, the veteran does not have 
ankylosis of the lumbar spine, and his limitation of motion 
of the lumbar spine is no more than moderate.  A diagnosis of 
intervertebral disc syndrome has not been rendered, and the 
veteran has no abnormal neurological signs that might support 
evaluation of the back disorder under Diagnostic Code 5293.  
Therefore, the criteria for an increased rating under these 
diagnostic codes have not been met. 

B.  Extraschedular Evaluation Consideration

Finally, the Board notes that the veteran's representative, 
in the informal hearing presentation before the Board, has 
addressed the issue of entitlement to an extraschedular 
evaluation pursuant to 38 C.F.R. § 3.321(b), asserting that 
the veteran has difficulty with employment and with everyday 
activities because of his service-connected back condition.  
In exceptional cases where the schedular evaluations are 
found to be inadequate, an extraschedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability may be 
approved, provided the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b) 
(1998).

In the Board's remand, the RO was directed to consider the 
issue of entitlement to extraschedular evaluation and to 
notify the veteran of its determination.  The RO did consider 
that issue, found that there were no exceptional or unusual 
factors associated with the veteran's service-connected 
disability that would warrant referral to the appropriate 
authority for consideration of an extraschedular evaluation, 
and notified the veteran of its determination.  The veteran 
was also specifically advised, in both the Board's remand and 
in the supplemental statement of the case, that he must file 
a notice of disagreement with that action in order for it to 
be considered in connection with this appeal.  The veteran 
has not filed a notice of disagreement with that decision.  
However, the Board, having considered the controlling 
authority discussed below, will address it.

In the supplemental statement of the case (SSOC) provided to 
the veteran and his representative in October 1998, the law 
applicable to extraschedular evaluations was cited.  While 
the Board does not have the authority to grant an 
extraschedular evaluation in the first instance, it does have 
the jurisdiction to address the issue if it is related to the 
issue on appeal and has been raised by the appellant or 
implicated by the evidence.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).  

In a precedent opinion of VA's General Counsel, it was held 
that (1) the Board is required to address the issue of 
entitlement to an extraschedular evaluation only where that 
issue is expressly raised by the claimant or in cases in 
which there is evidence of exceptional or unusual 
circumstances; (2) when the issue arises in the context of a 
claim for an increased rating, the Board has jurisdiction to 
consider the issue; (3) the Board is not precluded from 
issuing a final decision on the issue of increased rating and 
remanding the extraschedular rating issue to the RO; and (4) 
where the claim for an extraschedular evaluation has been 
raised, but the record contains no evidence that would render 
the claim plausible, the Board may, subject to the 
considerations expressed in VAOPGCPREC 16-92 and Bernard v. 
Brown, determine that referral for extraschedular evaluation 
is not warranted.  See VAOPGCPREC 6-96.  The Board is bound 
by General Counsel precedent opinions.  See 38 U.S.C.A. § 
7104(c) (West 1991).  

The veteran's representative has asserted that an 
extraschedular evaluation pursuant to 38 C.F.R. § 3.321 is 
warranted because the back condition causes him difficulty 
with employment.  In light of Bernard v. Brown, 4 Vet. App. 
384 (1993), and VAOPGCPREC 16-92, the Board must consider 
whether the appellant would be prejudiced by our 
consideration of that issue.  As noted in Bernard, the 
question is "whether the claimant has been given adequate 
notice of the need to submit evidence or argument on that 
question and to address the question at a hearing and, if 
not, whether the claimant will be prejudiced thereby."  4 
Vet. App. at 394.    In this case, the appellant was given 
notice of the regulation governing extraschedular evaluations 
in compensation claims in the Board's remand and in the 
supplemental statement of the case.  Furthermore, "if the 
appellant has raised an argument or asserted the 
applicability of a law . . . , it is unlikely that the 
appellant could be prejudiced if the Board proceeds to 
decision on the matter raised."  VAOPGCPREC 16-92 at 7-8.  
In the present appeal, the appellant's representative has 
merely asserted that the applicability of 38 C.F.R. § 3.321.  
Having made that assertion, the representative did not 
enumerate any circumstances that would make the veteran's 
particular disability exceptionally disabling in a way not 
contemplated by the rating criteria and did not provide any 
further argument or analysis on the point.  As noted by VA's 
General Counsel, the mere assertion or evidence that a 
disability interferes with employment would not in all cases 
require consideration of 38 C.F.R. § 3.321(b)(1).  The rating 
schedule is itself based on the average impairment of earning 
capacity due to diseases, and application of the schedule 
clearly recognized that the rated disability interferes with 
employment.  See VAOPGCPREC 6-96,  8.

The Board finds no evidence that the veteran's service-
connected disability in issue presents such an unusual or 
exceptional disability picture as to require referral for 
consideration of an extraschedular evaluation pursuant to the 
provisions of 38 C.F.R. § 3.321(b) (1998).  He did not 
provide any evidence that the lumbar spine disorder, which is 
now evaluated as 20 percent disabling, interfered markedly 
with employment in a way not contemplated by the schedular 
rating, nor that it caused repeated hospitalizations, nor 
that there were any other exceptional disabling 
characteristics that would not be addressed by the schedular 
rating criteria.  Although the veteran has reported himself 
to be unemployed or minimally employed on a number of 
occasions, the evidence does not show that the primary reason 
for that unemployability is his service-connected back 
disorder.  He did present a letter from one employer who 
reported that the veteran was terminated because of inability 
to handle heavy work due to back problems.  An inability to 
lift heavy items has been a characteristic factor of the 
veteran's service-connected back disability and does not 
amount to an exceptional or unusual circumstance taking his 
disability outside the ordinary.  Another former employer, 
for whom the veteran worked from the end of November 1989 to 
mid-February 1990, wrote that the veteran was out of work on 
several occasions during that time, that the veteran reported 
it was because of his back, and that the veteran said he was 
disabled to work because of his back.  This letter seems to 
be merely a restating of what the veteran told the former 
employer.  During that time-frame, there are no outpatient 
reports of treatment for the veteran's back, although there 
was the one overnight hospitalization for the purpose of 
performing a previously-scheduled CT/myelogram.  While these 
letters indicate that the veteran may be unable to handle 
heavy work because of his back and may occasionally miss work 
because of his back, some level of interference with 
employment is contemplated in the rating schedule.  In fact, 
there is ample evidence of numerous and frequent 
hospitalizations for an unrelated condition, and of other 
circumstances that make the veteran unavailable for 
employment, none of which relate to his service connected 
back disorder.

Accordingly, the Board finds that the regular schedular 
standards applied in the current case adequately describe and 
provide for the veteran's disability level for his back 
disorder, and that referral for consideration of an 
extraschedular evaluation for chronic lumbosacral strain is 
not warranted.  


ORDER

Entitlement to a disability rating in excess of 20 percent 
for chronic lumbosacral strain is denied.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals



 
- 15 -


- 12 -


